Citation Nr: 0913514	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for binasal 
pingueculae. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied entitlement to a 
compensable rating for binasal pinguecula.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a VA eye examination in September 2006.  
However, in September 2007, he stated that his condition is 
getting worse every day and that his vision is changing too 
quickly.  When it has been alleged that a condition is worse 
since the last examination for it in an increased rating 
claim, another VA examination is necessary.  

Since the case is being remanded for another examination, the 
RO should give the Veteran the notice required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2007), and a request for 
medical records should be performed. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the specific 
notice required in an increased 
compensation claim, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 
Vet.  App. 37 (2008).    

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that 
have treated him for his binasal 
pingueculae since 2006.  Make 
arrangements to obtain all records he 
adequately identifies.

3.  Thereafter, schedule the veteran 
for a VA eye examination.  Provide the 
examiner with the claims file.  The 
examiner must review the claims folder, 
and state that this was accomplished in 
the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected binasal pingueculae.

The examiner is requested to discuss 
whether the veteran has impairment of 
visual acuity due to his 
service-connected binasal pingueculae 
and indicate what his best corrected 
visual acuity is.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

